FILED
                                        PUBLISH                          United States Court of Appeals
                                                                                 Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              January 17, 2019
                             FOR THE TENTH CIRCUIT
                                                                             Elisabeth A. Shumaker
                         _________________________________                       Clerk of Court
 BILLY HAMILTON,

        Plaintiff - Appellant/Cross-
        Appellee,
                                                               No. 17-7049
 v.                                                  (D.C. No. 6:16-CV-00519-RAW)
                                                               (E.D. Okla.)
 NORTHFIELD INSURANCE
 COMPANY,

       Defendant - Appellee/Cross-
       Appellant.
 ______________________

 OKLAHOMA ASSOCIATION FOR
 JUSTICE,

        Amicus Curiae.

                         _________________________________

                                      ORDER
                         _________________________________

Before TYMKOVICH, Chief Judge, McKAY, and CARSON, Circuit Judges.
                 _________________________________

       This matter is before us on Appellant’s Petition for Rehearing En Banc

(“Petition”). Upon careful consideration of the Petition and the amicus brief filed by the

Oklahoma Association for Justice, we sua sponte grant panel rehearing and vacate the

opinion issued December 18, 2018. Accordingly, the Petition is denied as moot, and this
matter is REOPENED and ABATED pending further order of the court.


                                        Entered for the Court,
                                        ELISABETH A. SHUMAKER, Clerk



                                        by: Chris Wolpert
                                            Chief Deputy Clerk




                                       2